Citation Nr: 1627760	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for acne.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his November 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled but in May 2016 the Veteran withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

Although the Veteran has specifically claimed service connection for PTSD, the record contains diagnoses of anxiety and depression.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for lung injuries has been raised by the record (see March 2009 claim) and was acknowledged by the RO in a May 2009 notice letter but the issue has never been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015).  

The issues of entitlement to service connection for a right shoulder disorder, a back disorder, bilateral hearing loss, allergies, a heart disorder, and acne are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of sleep apnea, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  The Veteran does not have PTSD as a result of a verified in-service stressor.

4.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April, May, and September 2009 letters, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and post-service private treatment records have been obtained and considered.  Further, the AOJ indicated in the April 2014 supplemental statement of the case that it had searched for any possible VA treatment records, but there were none.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Board notes that VA examinations and nexus opinions have not been obtained concerning the claims decided herein.  However, there is no competent and credible evidence that the Veteran had a bilateral knee or psychiatric disorder during service and no competent evidence even suggesting that his current bilateral knee and psychiatric disorders are related to service.  The only evidence suggesting a relationship between any of these disabilities is the Veteran's unsupported lay assertions that the disabilities should be service-connected. Further, as discussed below, there is no competent evidence establishing that the Veteran has sleep apnea.  Accordingly, VA examinations are not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case").  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant case, while the Veteran has been diagnosed with Osgood-Schlatter's disease of the left and right knee, there is no diagnosis of arthritis.  Similarly, while he has been diagnosed with various psychiatric disorders, to include PTSD, depression, and anxiety, he was not diagnosed with a psychosis.  Therefore, presumptive service connection, to include by way of continuity of symptomatology, for the Veteran's claimed bilateral knee and acquired psychiatric disorders is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Bilateral Knee Disorder

The Veteran is seeking service connection for a bilateral knee disorder, which he asserts is related to his physical training in the military.

As an initial matter, the evidence shows that, during the pendency of this appeal, the Veteran has been treated for Osgood-Schlatter's disease of the left and right knee.  Accordingly, the first element of service connection, a current disability, is met.  

Turning to the next element, in-service incurrence, the Veteran reported in an April 2009 statement that his knees were injured during boot camp training.  While the Veteran is competent to report an in-service injury, the Board finds that the evidence of record doses not support the Veteran's assertion that his knees were injured during military service.  In this regard, his STRs do not contain any complaints, treatment, findings, or diagnoses consistent with a bilateral knee disorder and his September 1996 separation examination did not note any abnormalities in the lower extremities.  Additionally, he denied experiencing lameness, bone or joint deformity, or a trick knee in a June 1996 report of medical history that was completed after one month of the Veteran's approximately five months of active duty service.  

In fact, there is no indication that the Veteran sought treatment for any knee disorder after service until October 2008, over a decade after his separation.  At that time, he reported lifting heavy weights in high school, his knee "popping out" in 2005 while playing football, and that a "few years ago he played semi-pro football and that is when he had most of the "popping" episodes in his knees."  There is also evidence in the record to suggest that after service the Veteran engaged in a physically demanding profession and continued to engage in sporting activities.

Given the foregoing, the Board finds that the Veteran's assertions that a bilateral knee injury occurred during his active service lack credibility in light of the lengthy period of time between the claimed in-service injury and his reporting it, his failure to mention any military injury when he sought treatment in 2008, the lack of any documentation to support his alleged in-service injury, and his ability to engage in physically demanding activities after his claimed in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous  medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of  the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  

As the Veteran was not shown to have a knee injury or disorder in service and was not diagnosed with a bilateral knee disorder until over a decade after separation from service, competent evidence of a nexus between his current disability and his service is necessary to substantiate the claim for service connection.  However, there is no medical evidence of record that even suggest the Veteran's bilateral knee disorder is related to service.

To the extent the Veteran believes that his bilateral knee disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of Osgood Schlater's disease requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral knee disorder is not competent medical evidence.

Ultimately, except as otherwise provided by law, a claimant has the responsibility  to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107.  Here, the most probative evidence indicates the Veteran's bilateral knee disorder was not shown in service or for many years thereafter, and there is no competent evidence linking the condition to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Sleep Apnea

The Veteran is also seeking service connection for sleep apnea that he claims is related to his military service.

The Veteran's STRs do not indicate that he ever complained of, sought treatment for, or was diagnosed with sleep apnea in service and no diagnosis of sleep apnea is apparent in the Veteran's post-service treatment records. 

The Board acknowledges that a September 2010 psychiatric treatment record from Advanced Registered Nurse Practitioner (ARNP) Luckey notes a history of sleep apnea and includes an unsupported statement that the Veteran did not have sleep apnea prior to his military service.  However, upon review of the September 2010 treatment record and others from ARNP Luckey, there is no indication that she personally diagnosed the Veteran with sleep apnea or administered any sleep studies to confirm such a diagnosis.  Instead, it appears that she was documenting the Veteran's lay reports that he had sleep apnea.  In this regard, as discussed below, the Veteran is not competent to diagnosis sleep apnea and he has not identified or submitted any medical evidence reflecting such a diagnosis.  Therefore, ARNP Luckey's statement on such matter is accorded no probative weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

In this regard, while the Veteran is competent to report his own symptoms or matters within his personal knowledge, the diagnosis of sleep apnea and the etiology of such require medical testing and expertise to determine.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include polysomnograph reports generated during a sleep study.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose sleep apnea, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Thus, the probative evidence of record fails to demonstrate a current diagnosis of sleep apnea.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of sleep apnea prior to the Veteran's claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of sleep apnea for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder as a result of his military service.  

In addition to the general principles governing service connection, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be:  1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  In this regard, the Board notes that for cases certified to the Board prior to August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-IV.  

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Additionally, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

In this case, however, the Veteran's claimed stressors are unrelated to combat or the fear of hostile military or terrorist activity as his service included approximately five months of boot camp and training in the United States of America, and his alleged stressors involve only American troops.  As such, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Regarding the Veteran's claimed stressors, he has reported that he almost drowned during a service training exercise and that he had to be revived.  However, in August 2013, the RO determined that the Veteran's reported drowning incident was not capable of verification via the United States Army and Joint Services Records Research Center (JSRRC) as the Veteran did not provide sufficient information to submit to the JSRRC.  In this regard, the Veteran failed to identify a month or year of the alleged drowning.

In August 2010, the Veteran also reported to ARNP Luckey that he has nightmares about people dying during his special forces training and about his "war experiences[.]"  The Veteran has never provided specific information regarding these incidents to VA.  

Notably, prior to his claim for service connection, the Veteran sought and received psychological treatment on several occasions including in April 1999 when he sought counseling for a host of issues including marital discord, infidelity, domestic violence, feelings of guilt related to his father's death, legal troubles, educational goals, business/work/career issues, concerns regarding his sexual orientation, the possibility of being exposed to diseases by former sexual partners, and the lack of sex in his personal relationships.  Thereafter, in September 2003 the Veteran was psychiatrically hospitalized following a domestic violence incident with his then-wife.  At that time, he reported that he was drugged and raped while on his honeymoon in Europe, but treatment records indicate that this may have been a drug-induced hallucination as did a subsequent treatment provider who treated him in October 2003.  In January 2009, the Veteran again sought psychiatric treatment at which point he reported that men had broken into his home and raped him.  Tellingly, the Veteran never reported to any of these treatment providers that the psychiatric symptoms he was experiencing were related to his military service.  In fact, the Veteran never related any of his psychiatric difficulties to his military service until after he filed his claim for service connection in March 2009, at which time he reported to a private clinician that he needed to be diagnosed for VA benefits.

Given the foregoing, the Board finds that the Veteran's descriptions of his in-service stressors are inconsistent and not supported by the contemporaneous record, and, therefore, lack credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Veteran has not provided specific details surrounding such alleged stressors so as to allow verification, to include dates or names of the persons involved.  More importantly, as noted above, the Veteran did not engage in combat, nor was he stationed in a theater of war and his report to ARNP Luckey that he was experiencing nightmares related to "war experiences" lack credibility in light of the documented circumstances of his service.  Furthermore, there is no record in the Veteran's STRs or personnel records that he ever experienced a drowning incident during his service.  Finally, the record indicates that, despite the fact that the Veteran received psychiatric treatment on several occasions prior to his March 2009 claim for service connection, he never related any of his symptoms to his military service until after that date.  Therefore, in light of the fact that the Veteran's reported stressors are vague, unverified, inconsistent with the available evidence and with the circumstances of his military service, and were not reported until he had a self-interested reason for doing so, the Board finds that the Veteran's statements describing his alleged in-service stressors to be not credible.

The record shows that the Veteran has currently diagnosed acquired psychiatric disorders of PTSD, depression, and anxiety, as demonstrated by his post-service private treatment records.  
In regard to whether the Veteran's currently diagnosed acquired psychiatric disorders are related to his military service, the Board notes that the Veteran's treatment records do not relate such disorders to his military service.

Although private treatment providers have noted a diagnosis of PTSD and depressive disorder, apparently related to the Veteran's reported stressors, the Board has found that the Veteran's statements regarding the alleged stressors lack credibility.  As such, the diagnoses rendered by the private clinicians lack any probative value as they were based on inaccurate factual premises, to wit, the occurrence of the Veteran's claimed stressors.  Reonal v. Brown, 5 Vet. Ap. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative);  Kowalski, supra; Coburn, supra.

The Board acknowledges the Veteran's allegation that he currently has an acquired psychiatric disorder related to his military service.  The Board again notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service, to include his alleged stressors, is complex in nature.  In this regard, the diagnosis and etiology of such a disorder requires the applicability of the DSM-IV as well as knowledge of the impact traumatic experiences have on the human psyche.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.   

Therefore, based on the foregoing, the Board finds that the Veteran does not have PTSD as a result of a verified in-service stressor, and there is no probative evidence that an acquired psychiatric disorder other than PTSD is causally or etiologically related to any disease, injury, or incident during service.
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a right shoulder disorder, a back disorder, hearing loss, allergies, a heart disorder, and acne so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his hearing loss is related to his in-service exposure to excessive noise, and that his current right shoulder, back disorder, allergies, heart disorder, and acne are a continuation of his in-service treatment for these disorders.

Available treatment records document a current diagnosis of a skin disorder, rhinitis and sinusitis, costochondritis, and mid to high frequency hearing loss (although it is unclear if this diagnoses comports with VA's definition of hearing loss under 38 C.F.R. § 3.385).  Additionally, while the Veteran has received treatment for shoulder and back pain, it is unclear from the record whether the Veteran currently suffers from a specific disability of the right shoulder or back.

The Veteran's STRs indicate that during his active duty service he was treated for:  low and upper back pain, allergies, hay fever, allergic rhinitis, chest pains, 
acne, folliculitis, and erythematous papules.  

Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of his claims.  

Regarding the Veteran's claimed back disorder, the Board notes that the record suggests that he may have had a back disorder prior to service.  In this regard, a Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel  has held that to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran's April 1996 entrance examination is negative for a notation of a back disability.  Additionally, while on active duty in September 1996, the Veteran reported a two year history of back pain.  Thereafter, in an October 1996 Medical Board Report that eventually resulted in the Veteran's discharge from the military, he was noted to have Scheuermann's disease that existed prior to service and was not permanently aggravated by service.  More recently, the Veteran has continued to report that his back disability pre-existed service, including in his November 2013 substantive appeal.  Therefore, the Board finds that a remand for an examination with an opinion that addresses such inquiry in accordance with current legal standards is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder, back disorder, allergies, heart disorder, and skin disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Right Shoulder Disorder 

(A)  The examiner should identify any right shoulder disorder that has been present at any time during the pendency of the Veteran's March 2009 claim.

(B)  For each currently diagnosed right shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to his military service, to include his September 1996 in-service treatment for a right upper back pain, reports of shoulder "popping[,]" or low right-sided neck pain?





Back Disorder

(A)  The examiner should identify any back disorder that has been present at any time during the pendency of the Veteran's March 2009 claim.

(B)  For each currently diagnosed back disorder, is there clear and unmistakable evidence that the disorder pre-existed the Veteran's entry to active service in May 1996? 

(i)  If there is clear and unmistakable evidence that the back disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

(ii)  If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(C)  For each currently diagnosed back disorder that did not pre-exist the Veteran's service, is it at least as likely as not that the disorder is directly related to service, including as a result of the Veteran's frequent in-service treatment for back pain?  





Allergies

(A)  The examiner should identify any sinus disorder that has been present at any time during the pendency of the Veteran's March 2009 claim.

(B)  For each currently diagnosed sinus disorder, is it at least as likely as not that such is related to service, to include the Veteran's September 1996 in-service treatment for seasonal allergies, hay fever, or allergic rhinitis?

Heart Disorder

(A)  The examiner should identify any heart disorder that has been present at any time during the pendency of the Veteran's March 2009 claim.

(B)  For each currently diagnosed heart disorder, is it at least as likely as not that the disability is related to service, to include the Veteran's September 1996 in-service treatment for left anterior chest pains or sinus brady cardia?

Skin Disorder

(A)  The examiner should identify any skin disorder that has been present at any time during the pendency of the Veteran's March 2009 claim.

(B)  For each currently diagnosed skin disorder, is it at least as likely as not that such is related to service, to include the Veteran's in-service treatment for acne, folliculitis, or erythematous papules?
The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

2.  Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  The examiner should identify whether the Veteran has had hearing loss for VA purposes at any time during the pendency of the Veteran's March 2009 claim.

(B)  If the Veteran currently has hearing loss for VA purposes or did at any time during the pendency of the claim, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's reports of in-service noise exposure?

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


